Mar. 9. 2020

UNITED

SOUTHERN DISTRICT OF NEW YORK

1:37PM No 2173 oP 4

eaten tN AC Bip CP ead He
e - wm? ca geA SMSC iang 6 SAIL ONAN, TS OE CIN T ,

   

STATES DISTRICT COURT

 

 

UNITED STATES OF AMERICA, : NO. 1:20CR057 (GBD)
ORDER APPOINTING
v. JULIE DE ALMEIDA, ESQ. AS
: COORDINATING DISCOVERY |
WILLIE EVANS, et al., : ATTORNEY
Defendants,
It is hereby ORDERED that Julie de Almeida, Esq. is appointed as Coordinating

Discovery Attorney for defense counsel,

The Coordinating Discovery Attorney shall oversee any discovery issues that are

common to all of the defendants. Her responsibilities will include:

Managing and, unless otherwise agreed upon with the Government, distributing
discovery produced by the Government and relevant third-party information
common to all defendants;

Assessing the amount and type of case data to determine what types of
technology should be evaluated and used so that duplicative costs are avoided,
and the most efficient and cost-effective methods are identified;

Acting as a liaison with federal prosecutors to ensure the timely and effective
exchange of discovery;

Identifying, evaluating, and engaging third-party vendors and other litigation
support services;

Assessing the needs of individual parties and further identifying any additional
vendor support that may be required—including copying, scanning, forensic
imaging, data processing, data hosting, trial presentation, and other technology
depending on the nature of the case;

 
Mar.

9.2020 1:37PM No. 2173 P.

e Identifying any additional human resources that may be needed by the
individual parties for the organization and substantive review of information;

e Providing training and support services to the defense teams as a group and
individually; and

e Assisting CJA panel attorneys in the preparation and presentation of budgets and
funding requests to the court.

Therefore, the Coordinating Discovery Attorney shall assess the most effective and
cost-efficient manner to organize the discovery with input from defense counsel.

Discovery issues specific to any particular defendant shall be addressed by defense
counsel directly with the Government and not through the Coordinating Discovery Attorney.
The Coordinating Discovery Attorney’s duties do not include providing additional
representation services, and therefore will not be establishing an attorney-client
relationship with any of the defendants,

The Government shall provide discovery to the Coordinating Discovery Attorney
unless otherwise agreed. To avoid delay in providing discovery to defense counsel, any
additional discovery not already produced shall be provided directly to the Coordinating
Discovery Attorney, who shall duplicate and distribute the discovery to all defense counsel.
The Government shall work with the Coordinating Discovery Attorney to provide discovery
in a timely manner.

The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
outside services and shall monitor all vendor invoices for these services including confirming
the work was previously agreed to be performed. However, her time and the time spent by

her staff will be paid by the Administrative Office of the U.S, Courts, Defender Services Office.

 

 
Mar, 9.2020 1:37PM No. 2173 P.

All petitions for outside services shall include a basis for the requested funds and a

determination that the costs of the services are reasonable.

MAR 12 2020
DATED this ____ day of March, 2020.

hoses y (6 Daw

 

H Geers} B. Daniels
U.S: Distrizt Court Judge

 
